

116 S3722 IS: Expanding Medical Partnerships with Israel to Lessen Dependence On China Act
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3722IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Cruz (for himself, Mr. Coons, Ms. McSally, Ms. Rosen, Ms. Collins, Mr. Blumenthal, Mr. Cotton, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize funding for a bilateral cooperative program with Israel for the development of health technologies with a focus on combating COVID–19.1.Short titleThis Act may be cited as the Expanding Medical Partnerships with Israel to Lessen Dependence On China Act or the EMPIL-DOC Act.2.Bilateral cooperative agreement(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Health and Human Services $4,000,000 for each of fiscal years 2021 through 2023 for a bilateral cooperative program with the Government of Israel for awarding grants for the development of health technologies, including such technologies described in subsection (b), subject to subsection (c), with an emphasis on collaboratively advancing the use of technology, personalized medicine, and data in relation to COVID–19. (b)Types of health technologiesThe health technologies described in this subsection shall include technologies such as artificial intelligence, sensors, monitoring devices, drugs and vaccinations, respiratory assist devices, diagnostic tests, telemedicine, and remote monitoring.(c)Restrictions on fundingThe funding under subsection (a) is subject to a matching contribution from the Government of Israel. (d)Option for establishing new programThe amounts appropriated under subsection (a) may be—(1)for a bilateral program with the Government of Israel that is in existence on the day before the date of enactment of this Act for the purposes described in such subsection; or(2)for a bilateral program with the Government of Israel that is established after the date of enactment of this Act by the Secretary of Health and Human Services, in consultation with the Secretary of State, in accordance with the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, done at Jerusalem May 29, 2008 (or a successor agreement), for the purposes described in subsection (a). 